                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                       Plaintiff,

               v.                                              Case No. 20-C-561

MARK JENSEN, et al.,

                       Defendants.


                                              ORDER


       The plaintiff, a prisoner proceeding pro se, filed a complaint in the above captioned action.

The plaintiff has also filed a motion for leave to proceed without prepayment of the filing fee.

The total cost of filing a civil action is $400.00, which includes the $350.00 statutory filing fee

and a $50.00 administrative fee. However, the $50.00 administrative fee does not apply to persons

granted in forma pauperis status. Pursuant to the Prison Litigation Reform Act (PLRA), a prisoner

plaintiff proceeding in forma pauperis is required to pay the statutory filing fee of $350.00 for

any civil action. See 28 U.S.C. § 1915(b)(1).

       Under the PLRA, which amended the in forma pauperis statute, the court must assess an

initial partial filing fee of twenty percent of the average monthly deposits to the plaintiff’s account

or average monthly balance in the plaintiff’s prison account for the six-month period immediately

preceding the filing of the complaint, whichever is greater. Id. After the initial fee is paid, the

prisoner must make monthly payments of twenty percent of the preceding month’s income until

the filing fee is paid in full. 28 U.S.C. § 1915(b)(2). “The agency having custody of the prisoner
shall forward payments from the prisoner’s account to the Clerk of the Court each time the amount

in the account exceeds $10 until the filing fees are paid.” Id.

        The plaintiff filed a certified copy of his prisoner trust account statement for the 6-month

period immediately preceding the filing of the complaint as required under 28 U.S.C.

§ 1915(a)(2). It appears clear that the plaintiff is unable to pay even an initial partial filing fee.

        A prisoner will not be prohibited from bringing a civil action for the reason that he lacks

the assets and means to pay an initial partial filing fee. 28 U.S.C. § 1915(b)(4). Therefore, the

plaintiff will be granted a waiver of payment of the initial partial filing fee in this case. However,

he is still obligated to pay the full filing fee pursuant to the statutory formula set forth in 28 U.S.C.

§ 1915(b)(2). See 28 U.S.C. § 1915(b)(1).

        The PLRA also provides that if a prisoner files more than three actions or appeals which

are dismissed as frivolous, malicious, or for failure to state a claim upon which relief can be

granted, the prisoner will be prohibited from bringing any other actions in forma pauperis unless

the prisoner is in imminent danger of serious physical injury. 28 U.S.C. § 1915(g). In the event

that this action is later dismissed for any of the above reasons, it will have an impact on the

prisoner’s ability to bring other actions in forma pauperis. Accordingly, the plaintiff will be

afforded an opportunity to voluntarily dismiss this action to avoid incurring a “strike” under

§ 1915(g).

        Notice to Plaintiff: If you do not wish to pay the filing fee as set forth in this order or do

not wish to proceed with this action to avoid incurring a “strike” under § 1915(g), you must notify

the court by filing a letter with the Clerk of Court within 21 days from the date of this order stating

that you do not wish to prosecute this civil action. If you write such a letter, this case will be




                                                   2
dismissed without prejudice. Voluntary dismissal will not be counted as a “strike” under

§ 1915(g).

        NOW, THEREFORE, IT IS HEREBY ORDERED that, pursuant to 28 U.S.C.

§ 1915(b)(4), the plaintiff will not be required to pay an initial partial filing fee.

        IT IS FURTHER ORDERED that, if he wishes to voluntarily dismiss this action to avoid

the possibility of incurring a strike under 28 U.S.C. § 1915(g), the plaintiff shall so notify the

court within 21 days of the date of this order.

        Upon expiration of the specified time, the court will determine whether the action can

continue in forma pauperis. The court will review the complaint to determine whether the action

is frivolous, malicious, or fails to state a claim upon which relief can be granted. If the complaint

is legally sufficient, the action will be allowed to proceed.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

        Dated at Green Bay, Wisconsin this 14th day of April, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach, District Judge
                                                        United States District Court




                                                   3
